DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. The applicant alleges that the disclosure of da Silva (US 2019/0306764 A1) does not disclose:
“starting a first timer upon transmission of a first RRC resume request message for the RRC connection resume procedure”. The office respectfully disagrees. 
For example, the disclosure of da Silva at par.[0008] explicitly discloses:
“ there is a failure timer, T300, which is started when the UE is performing the establishment or resume procedure. The purpose of the failure timer is to stop the procedure if the UE does not get any valid response from the network.”. That is, the disclosure of da Silva teaches that a failure timer is started when the RRC resume request or resume process is started as explicitly stated in the disclosure. Also fig.2 depicts the failure timer being started in concert with the transmission of the RRC_RESUME_REQUEST: 


    PNG
    media_image1.png
    753
    902
    media_image1.png
    Greyscale

	Thus, the disclosure of da Silva, and also Mildh teaches starting a timer T300 or T319 when performing the transmission of the RRC_RESUME_REQUEST which is common in the art. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 6-7, 9-10,13, 16-17, and 19-20, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3 and 13 recite performing a second RRC_Connection_Resume procedure wherein the second connection resume procedure is not used for EDT, the disclosure as filed does not explicitly disclose performing a second Resume_Procedure not for EDT, thus the claims are rejected. For example, the disclosure at par.[0010] of the PG-PUB describes a first timer (e.g. timer T319) and a second timer which is different from the first timer. There is no indication that the second timer is related to another RRC_RESUME procedure wherein the second RRC_RESUME procedure is not for EDT after attempting a RRC_RESUME for EDT. That is the disclosure does not teach falling back from EDT RESUME to a non-EDT RESUME. The disclosure mentions separately that a timer may be started for Resume for EDT and it may be started for resume for non-EDT, where there is no discussion of a transition from one to another.  Further the disclosure teaches that the first and/or second timer may be started upon initiation of a RRC connection resume procedure or starts the resume for EDT, the disclosure does not teach a second RRC resume procedure as it appears that the second timer allows for the first RRC RESUME to continue transmitting further data as none of the specification teaches sending a second resume request and starting a timer for a second resume request (see e.g. figs.16-19 and the disclosures pertaining to those figures) .
Regarding claims 6 and 16, the applicant has amended the claims to recite, “wherein the first timer is started upon reception of an indication from a lower layer”. The specification as filed does not support this limitation. The specification discloses that the timer may be restarted in response to a reception of a lower layer acknowledgement, but starting the timer for the first time versus restarting the timer based on an acknowledgement from a lower layer are two different processes. This is because the transmission of RRC_CONNECTION_RESUME is started at the layer-3 or higher layer known as the RRC LAYER. The RRC_LAYER transmits to layer-2 and then layer-1 physical layer to the network. Restarting the timer would require a response from the network, thus the physical layer 1 and mac layer 2 would first receive the indication and notify the RRC layer to restart the timer based on the indication from the network. Thus, the claim stands as rejected. 
Claims 6 and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As disclosed above, the process for initially starting a T300 or T319 timer from lower layers is not known in the art and goes against conventional techniques that use layered network communications techniques in which different layer transmit communications from high application to low physical and vice versa in order to communicate. The applicants have failed to provide an adequate disclosure that would allow one of ordinary skill in the art to circumvent the techniques on which the claimed application is established thus the claims stand as rejected. 
Claims 7 and 17 have been amended to recite, in part, “wherein the UE starts the second timer before submitting a second RRC resume request for transmission to lower layers, wherein the second RRC resume request is for the second RRC connection resume procedure”. The specification as filed does not teach, suggest, and or illustrate transmission of a second RRC_RESUME. As discussed above, the disclosure generally relates to the allocation of a first and second timer wherein the second timer may have a variable length and can be used to allow for further data transmissions as opposed to resending another RRC_RESUME request message (see e.g. figs.16-19 and corresponding disclosures).
Claims 9-10 and 19-20 are rejected for their dependency thereon and for failing to cure the deficiencies therein. 
Claim 9 and 19 are rejected on their own merits as well. Claims 9 and 19 recites, that the second timer is configured in system information, however the disclosure teaches that T319 which is considered the first timer is configured in RRC or system information, however there is no mention of a second timer (e.g. par.[0298] which can be different from the first) is also configured in system information).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 and in particular claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  It is well established that a UE performs RRC_RESUME while the UE is in RRC_INACTIVE for EDT and can transition from RRC_INACTIVE to RRC_IDLE upon failure of EDT or if timer runs out during RESUME procedure, however, it does not appear in the claims that the UE is performing the RRC_RESUME for EDT while in RRC_INACTIVE. Thus there appears to be a gap between the method steps.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-5, 8, 11, 14-15, and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over da Silva (US 2019/0306764 A1) in view of Mildh et al. (US 2021/0022200 A1).
Regarding claims 1 and 11, da Silva discloses:
a processor (fig.6 which discloses a UE with a processor);
a memory (fig.6 which discloses a UE with a memory, said memory coupled with a processor) operatively coupled to the processor, wherein the processor is configured to execute a program code to perform a method for a User Equipment (UE) (fig.2 which discloses a UE), comprising:
a method for a User Equipment (UE) (fig.2 describes a UE in communications with a NR-gNB (e.g. a base station) in a wireless communications network), comprising:
initiating a first Radio Resource Control (RRC) connection Resume procedure (fig.2 describes a connection resume procedure par.[0282] describes a connection establishment (e.g. a RACH Resume procedure) is an early data transmission (e.g. a small data transmission) for transmission of small amounts of data);
starting a first timer upon transmission of a first RRC resume request message for the RRC connection resume procedure (fig.2 depicts a timer T300 being started when the UE transmits the RRC_CONNECTION_RESUME message. Par.[0008] recites, in part, “Regarding T300 failure handling in LTE, there is a failure timer, T300, which is started when the UE is performing the establishment or resume procedure.”), wherein the UE goes to RRC_IDLE if the first timer expires (fig.2 depicts the timer expiring and the UE going into an RRC_IDLE state); and 
stopping the first timer (par.[0008] which discloses stopping the timer) upon reception of a RRC response message for the first RRC connection resume procedure (par.[0008] which recites, in part, “The timer, T300, then either stopped when the UE receives a valid message, or it times out”. Also see e.g. par.[0334 – 0336]).
While the disclosure of DaSilva explicitly discloses the RRC_RESUME procedure, and also discloses that the connection establishment is used for SDT/EDT, it does not explicitly disclose that the RRC_RESUME procedure is used for SDT/EDT. However, it is well-known, and has been established in the art for performing the EDT/SDT during RRC_RESUME procedure. For example, the disclosure of Mildh teaches:
Transmission of a first RRC resume request message for the RRC connection resume procedure (par.[0088] which recites, in part, “uplink (UL) early data transmission, where the WD 1 may already transmit small UL data multiplexed with the RRC Resume Request message.”. Further fig.8 depicts a resume procedure failure with T300 timer. Par.[0090]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed application to apply the timer based resume procedure as discussed in da Silva, with the timer based EDT/SDT Resume procedure as discussed in Mildh. The motivation/suggestion would have been the use of a timer during the resume procedure prevents the UE from waiting an unnecessarily long period for a response or completion of the resume procedure, further allowing the UE to reduce resource consumption.

Regarding claims 4 and 14, Da Silva discloses:
wherein the RRC response message is a RRC release message (par.[0008] which recites, in part, “The timer, T300, is then either stopped when the UE receives a valid message, or it times out.” And par.[0334 – 0336]).

Regarding claims 5 and 15, Da Silva discloses:
wherein the first RRC resume request message is a RRC_RESUME_REQUEST or RRC_RESUME_REQUEST1 (fig.2 teaches the transmission of RRC_RESUME_REQUEST. Also, it is known that the station may transmit RRC_RESUME_REQUEST1 as well, see additional documents below).

Regarding claims 8 and 18, Da Silva discloses:
wherein the UE is in RRC_INACTIVE when performing the RRC connection resume procedure (fig.2 which shows that the UE is in RRC_INACTIVE).


Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over da Silva and Mildh as applied to claims 1 and 11 above, and further in view of Beale et al. (US 2022/0095136 A1).
Regarding claims 2 and 12, the combination of da Silva and Mildh substantially disclose the method of claims 1 and 11, but do not explicitly disclose:
Wherein the first RRC resume request message is transmitted in MSGA of 2-step random access channel (RACH) or msg3 of 4-step RACH. 
However, the transmission of a connection request in MSGA which comprises the 4-step MSG3 or in a traditional MSG3 was well-known prior to the effective filing date of the claimed application. For example, the disclosure of Beale explicitly discloses:
wherein the first RRC resume request message is transmitted in MSGA of 2-step random access channel (RACH) (par.[0053] which recites, in part, “FIG. 4 shows the messages in a little more detail, where in message 1 (also termed herein msgA), the random access preamble 150, RRC connection resume request 152, and the small amount of data 154 are transmitted during the same transmission time interval (TTI).”) or msg3 of 4-step RACH (par.[0051] which recites, in part, “Msg3 may carry either of the RRC messages RRC CONNECTION REQUEST or RRC CONNECTION RESUME REQUEST”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to combine the resume request timer as discussed in da Silva and Mildh with the RACH procedure as discussed in Beale. The motivation/suggestion would have been because allowing small data transmissions to be included in RACH messages reduces signalling overhead between the UE and network, while allowing the UE to remain in inactive state during the transmission without having to enter into RRC_CONNECTED in order to transmit a small fixed amount of data. 

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over da Silva and Mildh as applied to claims 1 and 11 above, and further in view of Shrestha et al. (US 2019/0208411 A1).
Regarding claims 3 and 13, the disclosure of da Silva and Mildh substantially disclose starting a timer upon the initialization of a RRC_RESUME procedure whether for EDT or a standard RRC_RESUME procedure without EDT (da Silva par.[0285]).
However, they do not disclose:
Initiating a second RRC connection resume procedure not for small data transmission; and
starting a second timer upon initiation of the second RRC connection resume procedure, wherein the UE goes to RRC_IDLE if the second timer expires. 
However, this technique was well-known prior to the effective filing date of the instant application. For example, the disclosure of Shrestha teaches:
initiating a second RRC connection resume procedure not for small data transmission (fig.4 step 5, wherein MSG3 is transmitted with legacy RRC_CONNECTION_RESUME, par.[0044] which teaches the UE receiving an UL-Grant and fallback from RESUME for EDT); and
starting a second timer upon initiation of the second RRC connection resume procedure, wherein the UE goes to RRC_IDLE if the second timer expires (par.[0058] describes a T300 timer which is used during the RRC_RESUME procedure. That is, the disclosure teaches the RRC_RESUME for EDT and RRC_RESUME legacy each use a timer T300, which is also echoed in da Silva and Mildh. Par.[0060] describes that when the UE EDT procedure fails or the timer expires. It is apparent that the T300 timer discussed in Shrestha along with the T300 and T319 timers as discussed in da Silva and Mildh are used to time the RRC_RESUME procedure whether for EDT or legacy).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to apply the resume procedures as discussed in da Silva and Mildh with the resume procedures for falling back from EDT to legacy resume as discussed in Shrestha. The motivation/suggestion would have been to allow for a UE that needs to transmit data larger than the threshold EDT/SDT amount to be able to transmit that data.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over da Silva and Mildh as applied to claims 1 and 11 above, in view of Shrestha as applied to claims 3 and 13, and further in view of 3GPP, “LTE; Evolved Universal Terrestrial Radio Access (E-UTRA); Radio Resource Control Protocol Specification” 3GPP 36.331 dated 10-2018.
Regarding claims 6 and 16, the disclosures of da Silva and Mildh teach the claimed starting a timer T300, and Shrestha disclose the fallback from EDT RACH, but does not disclose:
Wherein the first timer is started upon reception of an indication from a lower layer.
However, the technique for starting a timer based on an indication from a lower layer or even from a higher layer is well-known in the art. 
For example, the disclosure of 3GPP teaches:
Wherein the first timer is started upon reception of an indication from a lower layer (5.3.3.3c “UE actions upon receiving EDT fallback indication from lower layers” upon indication from lower layers that EDT is cancelled, the UE shall: start or restart timer T300).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to apply the resume techniques as discussed in da Silva and Mildh with the EDT fallback as discussed in Shrestha, with the indication to restart the timer from lower layers based on EDT fallback as discussed in 3GPP. The motivation/suggestion would have been to allow for the UE to perform a legacy resume procedure as discussed in Shrestha which allows for a UE to transmit in RRC_CONNECTED using a saved UE context. 

Claim(s) 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over da Silva and Mildh as applied to claims 1 and 11 above, in view of Shrestha as applied to claims 3 and 13, and further in view of Fujishiro et al. (US 2022/0254587 A1).
Regarding claims 9 and 19, the combination of da Silva, Mildh, and Shrestha as applied to claims 3 and 13 discloses performing RRC_RESUME using a timer, but does not disclose:
wherein a configuration of the second timer is included in the system information
Fujishiro discloses:
wherein a configuration of the second timer is included in the system information (par.[0258 - 0260] which recites, in part, “The second timer is set in the UE 100 from the eNB 200 by a SIB.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the techniques as discussed in da Silva and Mildh for performing RRC_RESUME with EDT, with the techniques as discussed in Shrestha which teach performing RRC_RESUME for EDT and fallback, along with the signaling techniques as discussed in Fujishiro. The motivation/suggestion would have been the SIB is broadcast allowing all UE’s to receive the timer values such that they may participate in RRC_RESUME with the network. 

Regarding claims 10 and 20, the disclosure of Fujishiro teaches:
Wherein the second timer is configured with a length different from the first timer (par.[0260] which describes the length of first and second timers that can be configured, and that the lengths can be different).
The motivation to combine is the same as that set forth for claims 9 and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Kim et al. (US 2019/0246318 A1) “Method for Determining EMM Mode in Wireless Communication System, and Apparatus Therefor” par.[0251 and 0307] describes starting the timer T300 when performing the RRC_CONNECTION_RESUME procedure. 
	ZTE, “Work Item on NR Small Data Transmissions in INACTIVE STATE”, dated December 9th-12th, 2019, RP-193252. See e.g. section 3 – Justification. 
	Tseng et al. (US 2018/0220486 A1) “Radio Resource Control Connection Resume Method of Wireless Communication System” par.[0039 – 0040]
	Sharma et al. (US 2022/0030489 A1) “Communications Device, Infrastructure Equipment and Methods” par.[0076] “The timer T319 may be started upon transmission of an RRCResumeRequest (or the passing of the RRCResumeRequest from the RRC layer to lower layers in the communications device 104 for transmission). The timer T319 may trigger, on its expiry, the communications device 104 to enter the RRC IDLE state, and may ensure that the communications device 104 does not indefinitely wait for a response to the RRCResumeRequest message.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411